            Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

AML IP, LLC,                 )
     Plaintiff,              )
                             )                       Civil Action No. 6:21-cv-00184
v.                           )
                             )
BLIZZARD ENTERTAINMENT, INC. )                       JURY TRIAL DEMANDED
     Defendant.              )


        PLAINTIFF’S ORIGIAL COMPLAINT FOR PATENT INFRINGEMENT


        AML IP, LLC (“AML”) files this Original Complaint and demand for jury trial seeking

relief from patent infringement of the claims of U.S. Patent No. 6,876,979 (“the ‘979 patent”)

(referred to as the “Patent-in-Suit”) by Blizzard Entertainment, Inc. (“Blizzard”).

   I.      THE PARTIES

   1.   Plaintiff AML is a Texas Limited Liability Company with its principal place of business

located in Harris County, Texas.

   2. On information and belief, Blizzard is a corporation existing under the laws of the State of

Texas, with a principal place of business located at 9400 W Parmer Ln, Austin, TX 78717. On

information and belief, Blizzard sells and offers to sell products and services throughout Texas,

including in this judicial district, and introduces products and services that perform infringing

methods or processes into the stream of commerce knowing that they would be sold in Texas and

this judicial district. Blizzard may be served through their registered agent Corporation Services

Company d/b/a CSC-Lawyers Incorporating Service Company, 211 E. 7th Street, Suite 620,

Austin, Texas 78701-3218.
             Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 2 of 11




    II.     JURISDICTION AND VENUE

    3. This Court has original subject-matter jurisdiction over the entire action pursuant to 28

U.S.C. §§ 1331 and 1338(a) because Plaintiff’s claim arises under an Act of Congress relating to

patents, namely, 35 U.S.C. § 271.

    4. This Court has personal jurisdiction over Defendant because: (i) Defendant is present

within or has minimum contacts within the State of Texas and this judicial district; (ii) Defendant

has purposefully availed itself of the privileges of conducting business in the State of Texas and

in this judicial district; and (iii) Plaintiff’s cause of action arises directly from Defendant’s business

contacts and other activities in the State of Texas and in this judicial district.

    5. Venue is proper in this district under 28 U.S.C. §§ 1391(b) and 1400(b). Defendant has

committed acts of infringement and has a regular and established place of business in this District.

Further, venue is proper because Defendant conducts substantial business in this forum, directly

or through intermediaries, including: (i) at least a portion of the infringements alleged herein; and

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct and/or

deriving substantial revenue from goods and services provided to individuals in Texas and this

District.

    III.    INFRINGEMENT

    A. Infringement of the ‘979 Patent

    6. On April 5, 2005, U.S. Patent No. 6,876,979 (“the ‘979 patent”, attached as Exhibit A)

entitled “Electronic Commerce Bridge System” was duly and legally issued by the U.S. Patent and

Trademark Office. AML IP, LLC owns the ‘979 patent by assignment.

    7. The ‘979 patent relates to a novel and improved methods and apparatuses for conducting

electronic commerce.
            Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 3 of 11




    8. Blizzard maintains, operates, and administers payment products and services that facilitate

purchases from a vendor using a bridge computer that infringes one or more claims of the ‘979

patent, including one or more of claims 1-13, literally or under the doctrine of equivalents.

Defendant put the inventions claimed by the ‘979 Patent into service (i.e., used them); but for

Defendant’s actions, the claimed-inventions embodiments involving Defendant’s products and

services would never have been put into service. Defendant’s acts complained of herein caused

those claimed-invention embodiments as a whole to perform, and Defendant’s procurement of

monetary and commercial benefit from it.

    9. Support for the allegations of infringement may be found in the following preliminary

table:
                            Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 4 of 11
US6876979                   Blizzard Entertainment - Blizzard SHOP - Ref.
https://us.shop.battle.net/en-us/product/balance
 1. A method for using an electronic
 commerce system having a bridge
 computer to allow a user at a user
 device to make a product purchase at a
 purchase price from a given vendor
 having a web site provided bya vendor
 computer over a communications
 network, wherein the vendor is
 associated with at leastone of a plurality
 of service providers wherein each of the
 plurality of service providers has a
 service provider computer, and wherein
 the user has a user account maintained
 by at least one of the plurality of service
 providers, the method comprising:




                                               Blizzard Entertainment has a method for using an electronic commerce
                                               system having a bridge computer to allow a user at a user device to
                                               make a product purchase at a purchase price from a given vendor
                                               having a web site provided by a vendor computer over a
                                               communications network, wherein the vendor is associated with at least
                                               one of a plurality of service providers wherein each of the plurality of
                                               service providers has a service provider computer, and wherein the
                                               user has a user account maintained by at least one of the plurality of
                                               service providers, the method comprising.




                                               The reference includes subject matter disclosed by the claims of the
                                               patent after the priority date.
                        Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 5 of 11



US6876979                                Blizzard Entertainment - Blizzard SHOP - Ref. https://
                                         us.shop.battle.net/en-us/product/balance
debiting the user's account by the
purchase price when the user purchases
the product from the givenvendor;




                                         The reference describes debiting the user's account by the purchase
                                         price when the user purchases the product from the given vendor.
                        Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 6 of 11
US7876979                                Blizzard Entertainment - Blizzard SHOP - Ref. https://
                                         us.shop.battle.net/en-us/product/balance
determining from among the pluralityof
service providers, using the bridge
computer, whether the given vendor is
associated with the same service
provider with which the user's account
is maintained or is associated with a
different service provider; and




                                         The reference describes determining from among the plurality of service providers, using the
                                         bridge computer, whether the given vendor is associated with the same service provider
                                         with which the user's account is maintained or isassociated with a different service provider.
                          Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 7 of 11
US6876979                                Blizzard Entertainment - Blizzard SHOP - Ref. https://
                                         us.shop.battle.net/en-us/product/balance
if the service provider with which the
user's account is maintained is the
same as the service provider with
which the vendor is associated,
crediting the given vendor by the
purchase price using funds from the
user's account at that same service
provider and,




                                         The reference describes that if the service provider with which the user's account is
                                         maintained is the same as the service provider with which the vendoris associated,
                                         crediting the given vendor by the purchase price using funds from the user's account at that
                                         same service provider.
                          Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 8 of 11
US6876979
 US7177838 B1               Blizzard Entertainment - Blizzard SHOP - Ref. https://
us.shop.battle.net/en-us/product/call-of-duty-black-ops-cold-war? p=74616
 if the service provider with which the
 user's account is maintained is
 different from the service provider
 with which the vendor is associated,
 crediting the given vendor by the
 purchase price using funds from the
 service provider with which the vendor
 is associated and using the bridge
 computer to reimburse that service
 provider with the purchase price using
 funds from the user's account.




                                          Ref.
                                          https://us.battle.net/login/en/?ref=https://us.battle.net/shop/checkout/buy/
                                          74616?
                                          _ga%3D2.214630868.294974682.1614014076-
                                          659357397.1613058448&app=shop
              Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 9 of 11




These allegations of infringement are preliminary and are therefore subject to change.

   10. Blizzard has and continues to induce infringement. Blizzard has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., payment products and

         services that facilitate purchases from a vendor using a bridge computer) such as to cause

         infringement of one or more of claims 1–13 of the ‘979 patent, literally or under the

         doctrine of equivalents. Moreover, Blizzard has known or should have known of the ‘979

         patent and the technology underlying it from at least the date of issuance of the patent.

   11. Blizzard has and continues to contributorily infringe. Blizzard has actively encouraged or

         instructed others (e.g., its customers and/or the customers of its related companies), and

         continues to do so, on how to use its products and services (e.g., payment products and

         services that facilitate purchases from a vendor using a bridge computer) and related

         services such as to cause infringement of one or more of claims 1–13 of the ‘979 patent,

         literally or under the doctrine of equivalents. Moreover, Blizzard has known or should

         have known of the ‘979 patent and the technology underlying it from at least the date of

         issuance of the patent.

   12. Blizzard has caused and will continue to cause AML damage by direct and indirect

         infringement of (including inducing infringement of) the claims of the ‘979 patent.



   IV.      JURY DEMAND

         AML hereby requests a trial by jury on issues so triable by right.

   V.       PRAYER FOR RELIEF

WHEREFORE, AML prays for relief as follows:
                                                  9
         Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 10 of 11




a.   enter judgment that Defendant has infringed the claims of the ‘979 patent;

b.   award AML damages in an amount sufficient to compensate it for Defendant’s

     infringement of the ‘979 patent in an amount no less than a reasonable royalty or lost

     profits, together with pre-judgment and post-judgment interest and costs under 35 U.S.C.

     § 284;

c.   award AML an accounting for acts of infringement not presented at trial and an award by

     the Court of additional damage for any such acts of infringement;

d.   declare this case to be “exceptional” under 35 U.S.C. § 285 and award AML its attorneys’

     fees, expenses, and costs incurred in this action;

e.   declare Defendant’s infringement to be willful and treble the damages, including attorneys’

     fees, expenses, and costs incurred in this action and an increase in the damage award

     pursuant to 35 U.S.C. § 284;

f.   a decree addressing future infringement that either (i) awards a permanent injunction

     enjoining Defendant and its agents, servants, employees, affiliates, divisions, and

     subsidiaries, and those in association with Defendant from infringing the claims of the

     Patents-in-Suit, or (ii) awards damages for future infringement in lieu of an injunction in

     an amount consistent with the fact that for future infringement the Defendant will be an

     adjudicated infringer of a valid patent, and trebles that amount in view of the fact that the

     future infringement will be willful as a matter of law; and

g.   award AML such other and further relief as this Court deems just and proper.

                                            Respectfully submitted,

                                            Ramey & Schwaller, LLP



                                              10
Case 6:21-cv-00184 Document 1 Filed 02/26/21 Page 11 of 11




                          William P. Ramey, III
                          Texas State Bar No. 24027643
                          5020 Montrose Blvd., Suite 800
                          Houston, Texas 77006
                          (713) 426-3923 (telephone)
                          (832) 900-4941 (fax)
                          wramey@rameyfirm.com

                          Attorneys for AML IP, LLC




                            11
